DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are being treated on the merits.
Abstract
The abstract of the disclosure is objected to because the abstract does not include that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In page 3, lines 28-29, "an expose rate" appears to read "an exposure rate".
Appropriate correction is required.
Claim Objections 
Claims 1 and 3 are objected to because of the following informalities:
In claim 1, lines 5-6, "an expose rate" appears to read "an exposure rate";
In claim 1, line 7, "the interior" appears to read "an
In claim 3, line 1, "the average coefficient of friction" appears to read "an average coefficient of friction" as it is the first time the claim limitation is recited;
In claim 3, lines 2-3, "the average deviation of the coefficient of friction" appears to read "an average deviation of the average coefficient of friction".
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaisha (US 10,584,432 B2).
Regarding claim 1, Kaisha discloses a garment (col. 1, ll. 6-12; col. 3, ll. 26-37) comprising a multilayer-structure circular knit fabric (fig. 2; col. 3, ll. 26-37; claim 1) composed of a single circular knit (col. 3, ll. 7-56; claim 1) having a layer structure of at least two layers (col. 3, ll. 7-56; claim 1), and having a skin-contacting surface which is a needle-loop side of the circular-knit fabric (a single circular knit having knit loops, i.e., needle loops, at a skin-side layer ; col. 4, ll. 17-20; col. 6, ll. 21-36), 

the circular-knit fabric contains 10 to 50 wt% of the long cellulose fibers (col. 6, ll. 9-13; claim 1), 
an exposure rate of the long cellulose fibers in a region from the skin-contacting surface within 0.13 mm toward the interior of the circular-knit fabric is at least 30% (col. 6, ll. 62-67; col. 7, ll. 1; claim 1), 
a tactile coolness of the circular-knit fabric is 130 to 200 W/m2.ºC (col. 7, ll. 13-18; claim 1), and 
the time at which a moisture content of the circular-knit fabric becomes 10% after 0.3 cc of water is dripped thereon is not greater than 50 minutes (col. 7, ll. 23-27; claim 1).  
Regarding claim 2, Kaisha discloses the garment according to claim 1, and further discloses wherein a single-fiber fineness of the long cellulose fibers is 0.1 to 7.0 dtex (col. 7, ll. 66-67; col. 8, ll. 1-4; claim 2).  
Regarding claim 3, Kaisha discloses the garment according to claim 1, and further discloses wherein the average coefficient of friction of the skin-contacting surface of the circular-knit fabric is not greater than 0.45 (col. 7, ll. 34-39; claim 11), and the average deviation of the coefficient of friction is not greater than 0.0090 (col. 7, ll. 34-39; claim 11).  
Regarding claim 4, Kaisha discloses the garment according to claim 1, and further discloses wherein the multilayer-structure circular knit fabric has a plain knit structure (jersey knit structure; col. 8, ll. 11-15).  
Regarding claim 5, Kaisha discloses the garment according to claim 1, and further discloses wherein a fiber length ratio of the long cellulose fibers to the hydrophobic fibers is 1.01 to 1.20 (col. 8, ll. 51-60; claim 5).  
Regarding claim 6, Kaisha discloses the garment according to claim 1, and further discloses wherein a single-fiber fineness ratio of the long cellulose fibers to the hydrophobic fibers is 0.3 to 1.0 (col. 9, ll. 1-7; claim 6).  
Regarding claim 7, Kaisha discloses the garment according to claim 1, and further discloses wherein a total fineness ratio of the long cellulose fibers to the hydrophobic fibers is 1.0 to 3.0 (col. 9, ll. 21-25; claim 7).  
Regarding claim 8, Kaisha discloses the garment according to claim 1, and further discloses wherein the multilayer-structure circular knit fabric has undergone a water absorption treatment (col. 10, ll. 20-28; claim 8).  
Regarding claim 9, Kaisha discloses the garment according to claim 1, and further discloses wherein a difference in height irregularities of the skin-contacting surface of the multilayer-structure circular knit fabric is not greater than 0.13 mm (0.13 mm; col. 6, ll. 21-24).  
Regarding claim 10, Kaisha discloses the garment according to claim 1, and further discloses wherein the multilayer-structure circular knit fabric further includes elastic fibers, and the elastic fibers are arranged in an intermediate layer (example 1; claim 10).  
Regarding claim 11, Kaisha discloses the garment according to claim 1, and further discloses wherein the multilayer-structure circular knit fabric is composed of a structure in which identical loops of the long cellulose fibers and the hydrophobic fibers are formed (col. 8, ll. 26-31), and a structure in which only loops of the hydrophobic fibers are formed (col. 8, ll. 26-31).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,584,432 B2 in view of Kondou (US 2004/0237599 A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10,721,975 anticipates each and every limitation of claim 8 of the current application, except for wherein the skin-contacting surface is a needle-loop side of the circular-knit fabric, and wherein the circular-knit fabric has a portion in which long cellulose fibers and hydrophobic fibers are knitted together to form identical knit loops.  However, U.S. Patent No. 10,721,975 recites the multiplayer structure circular knit fabric at least containing a jersey knit structure.  Further, Kondou teaches a multilayer circular knitted fabric (claims 1-2) comprising a jersey knit structure (plain knitting; figs. 1-2; para. 0038; example 5), wherein a skin-contacting surface (either outer surface; see figs. 1-2) is a needle-loop side of the circular-knit fabric (see figs. 1-2), and wherein the circular-knit fabric has a portion in which long cellulose fibers (cotton yarn in a front face; para. 0120) and hydrophobic fibers (polyester yarn in a back face; para. 0120) are knitted together to form identical knit loops (see figs. 1-2).  Therefore, based on Nordstom's teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the jersey knit structure, with wherein the skin-contacting surface is a needle-loop side of the circular-knit fabric, and wherein the circular-knit fabric has a portion in which long cellulose fibers and hydrophobic fibers are knitted together to form identical knit loops, in order to provide a suitable 
Claims 1-11 directed to the same invention as that of claims 1-11 of commonly assigned Asahi Kasei Kabushiki Kaisha. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary. JP 2011140733 A is directed to a multilayer circular knit fabric for a garment having long cellulose fibers and hydrophobic fibers knitted together; and JP 2014139355 A is directed to a circular knitted fabric for a garment having needle loops on a skin side and comprising long cellulose fibers and hydrophobic fibers knitted together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732